Citation Nr: 0824782	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-03 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), from 
January 17, 1995 to August 16, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1967 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, granting the veteran service connection 
for PTSD at a 10 percent disability rating from January 17, 
1995 through August 16, 2002.  


FINDING OF FACT

From January 17, 1995 to August 16, 2002, the veteran's 
depressive disorder, to include PTSD, was characterized by 
depressed mood, suicidal ideations, chronic sleep impairment, 
and disturbances of motivation; it was not manifested by 
considerable impairment or inability to establish and 
maintain effective social relationships nor was there 
considerable industrial or occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
depressive disorder, to include PTSD, from January 17, 1995 
to November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.132, Diagnostic Code (DC) 9411 (1996).

2.  The criteria for a disability rating of 50 percent for 
depressive disorder, to include PTSD, from November 7, 1996 
to August 16, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (1996), (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
October 1996, September 1998 and August 2002 the veteran was 
afforded formal VA examinations. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Increased Rating Claim

Relevant Laws and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher disability rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:  

A 10 percent disability rating is assigned when symptoms are 
less than the criteria for a 30 percent evaluation, with 
emotional tension or other evidence of anxiety, productive of 
mild social and industrial impairment.  

A 30 percent disability is assigned when there is a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 50 percent disability evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent disability evaluation is assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent disability evaluation is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

VA amended its regulations for rating mental disorders such 
as PTSD, effective November 7, 1996.  Section 4.132 has been 
redesignated as § 4.130.  Both the old and amended versions 
of the mental disorder regulations are applicable in this 
case because the initially assigned 10 percent evaluation for 
the PTSD was retroactively effective from January 17, 1995 to 
August 16, 2002.  However, it also must be pointed out that 
the revised rating criteria may not be applied prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. § 
5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 (1998). 
See also, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

The General Rating Formula for Mental Disorders, including DC 
9411, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities.  A 10 percent evaluation is 
provided for an acquired psychiatric disorder that causes an 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
(noting and incorporating by reference VA's adoption of the 
DSM-IV for rating purposes).

Facts and Analysis 

The veteran's claim was received by VA on January 17, 1995.  
The Board granted service connection in May 2003, and in a 
May 2003 rating decision, the RO assigned a disability 
evaluation of 10 percent from January 17, 1995 to August 16, 
2002 and a disability evaluation of 30 percent from August 
16, 2002.  The RO relied on Diagnostic Code 9411 as amended 
on November 7, 1996 in making their determination.  In 
December 2003, the RO increased the veteran's disability 
rating to 100 percent effective August 16, 2002.  The RO did 
not increase the 10 percent rating assigned from January 17, 
1995 through August 16, 2002.  It is the veteran's contention 
that the 100 percent disability evaluation should be 
effective from January 17, 1995 to the present.  

The veteran's claim was filed prior to the amendments to 
Diagnostic Code 9411 on November 7, 1996.  Therefore, the 
Board can only consider the veteran's increased rating claim 
for the period of January 17, 1995, the date the veteran 
filed his claim, to November 7, 1996 under the Diagnostic 
Code as it existed prior to amendment in November 7, 1996, 
since the revised rating code may not be applied prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

In October 1996, the veteran was examined by the Family 
Psychiatric Associates of Knoxville, Tennessee at the request 
of VA.  Upon mental examination, the veteran was noted to 
have suicidal ideation without a specific plan.  Decreased 
energy was also noted, as was mildly impaired judgment and 
insight.  The examiner determined that the veteran exhibited 
some vegetative signs and symptoms of depression.  The 
examiner referred to the veteran's depression as 
"longstanding," resulting in certain interference with the 
veteran's ability to function.  A GAF score of 50 to 55 was 
assigned during this examination, which is reflective of 
moderate to severe impairment in social or work settings.  

Irrespective of the above symptoms, the examiner determined 
that the veteran's mental status examination was "fine."  
According to the medical examiner, the veteran was able to 
control his mood swings at this time, and was entirely able 
to manage his own funds.  It was also noted that the veteran 
lived with his girlfriend at the time of this examination, 
and was married prior to this relationship for 22 years.  
Finally, it is noted that the veteran was unemployed at the 
time of examination and the Social Security Administration 
(SSA) determined the veteran to be 100 percent disabled.  He 
was not found to be disabled due to a psychiatric disorder, 
as his disabilities were described as physical with constant 
pain.  

The veteran is currently assigned a disability evaluation of 
10 percent under Diagnostic Code 9411.  As the code existed 
prior to November 7, 1996, this rating is warranted when 
there is emotional tension or other evidence of anxiety, 
productive of mild social and industrial impairment.  The 
next higher evaluation of 30 percent is warranted when there 
is definite impairment in the ability to maintain 
relationships or in an industrial capacity.  

Upon review of the evidence, the Board finds that the 
veteran's symptoms are more accurately reflected by a 30 
percent disability evaluation from January 17, 1995, to 
November 7, 1996 according to Diagnostic Code 9411 as it 
existed prior to November 7, 1996.  The examiner noted 
"certain" impairment in the veteran's ability to function, 
and the GAF score assigned during the 1996 examination 
reflects moderate to severe social impairment.  Therefore, as 
of this time, the veteran was exhibiting "definite" 
impairment.  

At no time from January 17, 1995 through November 7, 1996 did 
the veteran meet the next-higher disability rating of 50 
percent, however, under Diagnostic Code 9411.  A 50 percent 
disability evaluation requires considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  According to the veteran's 
October 1996 VA examination, the veteran lived with his 
girlfriend at the time.  Since the veteran was able to 
establish and maintain an effective relationship, classifying 
the veteran's impairment as "considerable" would be 
innapprorpriate.  

Additionally, the pre-1996 version of Diagnostic Code 9411 
permitted a disability rating of 50 percent when symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  While the October 2003 examiner noted 
that the veteran's depressive disorder certainly interfered 
with his functioning, the examiner did not indicate that this 
disorder resulted in a considerable industrial impairment.  
In fact, the veteran complained of an "inability to complete 
work due to physical symptoms."  Further, a July 1993 
rehabilitation report indicates that the veteran quit working 
after he injured his neck and back on the job in February 
1991.  Therefore, the evidence appears to indicate that the 
veteran's physical injuries, and not his depressive disorder, 
are what resulted in considerable impairment to the veteran's 
industrial impairment.  

As a final matter regarding the period of January 17, 1995, 
to November 7, 1996, the veteran has argued that his 100 
percent disability rating should be effective throughout this 
period of time.  A 100 percent evaluation under Diagnostic 
Code 9411 at this time would have required total 
incapacitation from psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  According to the October 1996 VA 
examination, the veteran's mental status examination was 
found to be "fine," and the veteran was able to control his 
moods.  None of the symptomatology necessary for a 100 
percent evaluation was met at this time.  

Having determined the proper disability evaluation for the 
time period before November 7, 1996 is 30 percent, the Board 
will now consider whether the veteran is entitled to a 
disability rating in excess of 10 percent from November 7, 
1996, to August 16, 2002.  Since Diagnostic Code 9411 was 
amended on November 7, 1996, both the old and new regulations 
are relevant in this situation.  As such, the Board must 
determine whether the veteran is entitled to an increased 
rating under either version of Diagnostic Code 9411, and 
apply the one that results in the most advantageous outcome 
for the veteran.  

First, if the Board were to apply Diagnostic Code 9411 as it 
existed prior to November 7, 1996, to the veteran's claim of 
an increased rating from November 7, 1996, to August 16, 
2002, a 30 percent rating would be appropriate for the entire 
time period.  A September 1998 VA examination noted that in 
addition to the veteran's girlfriend, he remained close to 
his mother, his daughter, his brother, his sister, and two 
good friends.  Therefore, the veteran certainly did not have 
a considerable impairment in his ability to maintain 
relationships at this time, which is required for the next-
higher disability rating of 50 percent.  Additionally, the 
September 1998 VA examiner did not indicate that the 
veteran's PTSD and depressive disorder had a considerable 
impact on his ability to obtain employment.  As such, the 
next-higher disability rating of 50 percent is not warranted 
under Diagnostic Code 9411, as it existed prior to November 
7, 1996.  

However, on November 7, 1996, Diagnostic Code 9411 was 
amended, and the Board has found that application of the 
current Diagnostic Code 9411 results in a more favorable 
outcome for the veteran.  A 10 percent evaluation is 
warranted when there is occupational and social impairment 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is provided when there is occupational and social impairment 
due to depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  A 
50 percent evaluation is warranted when occupational and 
social impairments arise from flattened affect, 
circumstantial speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
and work relationships.  

As noted previously, VA arranged a psychological evaluation 
for the veteran in October 1996.  The examiner noted suicidal 
ideations, as well as mildly impaired insight and judgment.  
The examiner found the veteran to be exhibiting symptoms of 
depression, and the veteran described a sense of hopelessness 
and a loss of interest in usual activities.  The veteran also 
reported recurrent anxiety, as well as insomnia and 
nightmares.  

The veteran had another VA examination in September 1998, 
when he was diagnosed with PTSD and major depression, 
recurrent, severe, without psychotic symptoms.  During this 
examination, the examiner described the veteran as having 
patterns of avoidance and numbing with feelings of 
hopelessness and worthlessness.  The veteran reported 
frequent thoughts of suicide, but stated that he did not 
actually want to kill himself.  

The examiner further noted that the veteran's speech rate was 
characterized by retardation.  The examiner found the veteran 
to display hyperarousal in the form of insomnia, impaired 
concentration and mild hypervigilance.  The veteran also had 
difficulty in remembering what he read, had difficulty 
following television programs, frequently got lost while 
driving, and would forget what errands he was doing.  The 
examiner also concluded that the veteran had mild amnesia for 
parts of his military service.  

In contrast to the above symptoms, the examiner noted that 
both the veteran's insight and judgment were intact.  The 
veteran was described as neatly dressed, coherent and 
logical, with no hallucinations.  The examiner also noted 
that the veteran reported being close to his girlfriend, his 
daughter, his mother, his sister, and two good friends.  A 
GAF score of 60 was assigned, which is representative of 
moderate difficulty in a social or occupational setting.  

Upon review of the evidence, and granting the veteran the 
full benefit of the doubt, the Board finds that the veteran 
is entitled to a disability rating of 50 percent, as of 
November 7, 1996.  These examinations establish a worsening 
of the veteran's condition.  For the first time, the examiner 
now noted impairment of short-term memory, as well as mild 
amnesia for parts of his military service.  Additionally, the 
veteran had speech retardation, and continued to have 
suicidal ideations.  

The Board recognizes that from November 7, 1996 until the 
September 15, 1998 VA examination, the veteran's 
symptomatology is arguably more accurately reflected by a 30 
percent disability rating.  However, even though the veteran 
did not meet many of the criteria for a 50 percent disability 
rating at this time, it was noted that the veteran had 
suicidal ideations.  The Board is of the opinion that 
disturbances of motivation and mood as serious as suicidal 
ideations are more accurately reflected by a disability 
rating of 50 percent than a disability rating of 30 percent.  

However, the Board finds that the veteran is not entitled to 
a disability rating in excess of 50 percent from November 7, 
1996 to August 16, 2002.  The next-higher disability rating 
is 70 percent.  To warrant a 70 percent disability 
evaluation, the veteran needs to exhibit deficiencies in 
work, family relations and judgment, as well as an inability 
to establish and maintain effective relationships.  According 
to the September 1998 VA examination, the veteran's judgment 
was intact.  The October 1996 and September 1998 examinations 
also noted that the veteran had good relationships with his 
girlfriend, his family and his friends.  Therefore, it would 
be inappropriate to say the veteran had an inability to 
establish or maintain effective relationships.  

Finally, while the veteran contends the 100 percent 
disability evaluation should be effective prior to August 16, 
2002; it was not until August 16, 2002, that there is medical 
evidence showing that the veteran was totally disabled due to 
his service-connected psychiatric disability.  As such, a 100 
percent disability rating is not warranted prior to August 
16, 2002.  

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration. An extra-schedular disability rating may be 
assigned if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable. 38 C.F.R. § 3.321(b)(1) 
(2007). In this case, while the record reflects that the 
veteran had some psychiatric hospitalization prior to filing 
his claim, there is no evidence of extensive hospitalization 
since the veteran filed his claim in January 1995.  
Additionally, there is no evidence that the veteran's mood 
disorder markedly interfered with his employment, beyond that 
contemplated by the schedular criteria, before August 16, 
2002.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

Following the provisions of 38 U.S.C. § 5107(b), the Board 
has afforded the veteran the full benefit of the doubt.  As 
such, the Board is granting an increased disability rating to 
50 percent from November 7, 1996, to August 16, 2002, and of 
30 percent from January 17, 1995 until November 7, 1996.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective January 17, 1995, a 30 percent 
rating for PTSD is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective November 7, 1996, a 50 percent 
rating for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


